DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 3 "the rim" should be "a rim".
Regarding claim 6, line 1 "a second receptacle" should read "the second receptacle".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-10 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20110132907 issued to Hajichristou et al. (hereinafter “Hajichristou”).
Regarding claim 1, Hajichristou teaches a storage device (Abstract and Figures 3, container assembly 302, 303) including: 
   a first substantially circular compartment (Fig 3A, lid 303), said first compartment including a plurality of stanchions (Fig 3B, lid rod magnets 309) disposed about the rim (Fig 3C shows cited stanchions 309 disposed about a lid rim), 
   each stanchion having a magnet (Fig 3D, lid rod magnets 309) disposed on it, and each stanchion having a tongue portion (Fig 3D, portion of 309 under 304 points inwardly) disposed towards the interior of the first compartment; 
   a second compartment (Fig 2, body 2; the embodiment shown in Fig 2 being understood as equivalent to the previously presented embodiment as evidenced in [0067]: “rod magnets 309 (Figures 3A-D) do the jobs of locking pins 5 and lid magnet 9 of the previously discussed embodiment (Figures 1A-D and 2)”; therefore 309 overlaps 5, 304 overlaps 4, 311 overlaps 11, etc.), said second compartment including an upper receiver portion (Fig 1G and 1J with numbering from 1I, shows that an upper receiver portion is at a top crest of ramp 11 at magnet 10; further supported by [0060] wherein second interlock piece 5 receives by contact ramp 11 and travels down said ramp to lock under first interlock piece 4), said upper receiver portion including an upper receiver magnet (Fig 1I, magnet 10); said second compartment including a lower receiver portion (Fig 3B, interlock piece 304 with ramp 311 divot), said lower receiver portion including a lower receiver magnet (Fig 3B, magnet 310), and 
    said second compartment including a groove portion (Fig 3B, groove under 304) substantially complementary to the tongue portion and disposed between the upper receiver portion and the lower receiver portion, wherein the tongue and groove portions are operable for coupling the first compartment to the second compartment (Fig 3B shows cited groove of 304 capable of coupling cited first and second compartments 303 and 302 through the complement of cited tongue of 309).

Regarding claim 3, Hajichristou further teaches the upper receiver portion (Fig 1J, top crest of ramp 11) and the lower receiver portion (Fig 3B, 304 with ramp 311 divot) are a different depth (Fig 3A, top of ramp shown at a different height than divot of ramp).

Regarding claim 4, Hajichristou further teaches the second compartment (Fig 2, body 2) includes a rim portion (Fig 3B, ramp 311), and the groove portion (Fig 3B, groove under 304) is angled with respect to the rim (Fig 3B shows that cited groove of 304 has an angle similar to cited rim 311).

Regarding claim 5, Hajichristou teaches a device (Abstract and Figures 3, container assembly 302, 303) including: 
   a cover portion (Fig 3A, lid 303) including an elongated member (Fig 3B, lid rod magnet 309), said elongated member including 
   a first magnet (Fig 3D, lid rod magnet 309) disposed on a first end (Fig 3B, inward pointing end of cited elongated member 309) and an extruded portion (Fig 3D, portion of 309 not embedded in cited cover 303) disposed on an elongated edge (Fig 3D, edge of 309 within cited cover 303 has cited extrusion on it) of the member; 
   a receptacle portion (Fig 3B, interlock piece 304 with divot of ramp 311), said receptacle portion formed to receive the elongated member and the extruded portion (Fig 3B shows reception of cited extrusion of member 309 in cited receptacle portion 304 with 311); 
   a second magnet (Fig 3B, magnet 310) disposed in the receptacle portion disposed to magnetically couple with the first magnet (Fig 3B shows coupling engagement of 309 to 310 [0067]); 
   (see 112 rejection above; examiner notes no criticality supported by the specification of the “channel” element nor of any “enclosing”; therefore examiner interprets as follows) a channel (Fig 3B, channel along ramp 311) extending from the first receptacle portion to a second receptacle portion (Fig 3A, another 311 divot with a 304 shown away from the viewer), said channel enclosing a portion of the extruded portion securing the cover portion to the Fig 3B, cited extrusion of 309 is secured by enclosing it between 304 and 311).

Regarding claim 6, Hajichristou further teaches a second receptacle portion (Fig 3A, another 311 divot with a 304 shown away from the viewer) disposed along the channel (Fig 3B, channel along ramp 311), and a third magnet (one of the 310 magnets that match the [0067] three lid rod magnets 309, wherein the third magnet is shown in Figure 3A away from the viewer) disposed in the second receptacle portion.

Regarding claim 7, Hajichristou teaches a device (Abstract and Figures 3, container assembly 302, 303) including: 
    a plurality of stanchions (Fig 3B, lid rod magnets 309) disposed about a substantially circular cover substrate (Fig 3A, lid 303), 
   each of said stanchions including a magnet (Fig 3D, lid rod magnets 309) disposed on a first end (Fig 3B, inward pointing end of cited elongated member 309), each of said stanchions further including a tongue portion (Fig 3D, portion of 309 under 304 points inwardly) disposed to extend into a cavity (Fig 3D shows 309 extending into a cavity of cited cover 303) in the cover substrate; 
    a receptacle substrate (Fig 3A, body 302) formed with a cavity (Fig 3A, interior cavity of container) and a plurality of first receiver portions (Fig 3B, divots of ramp 311 around 310), each first receiver portion substantially shaped Fig 3B shows mating); a first receiver magnet (Fig 3B, magnet 310) disposed in each of the first receiver portions; 
   a plurality of groove portions (Fig 3A, multiple grooves under multiple interlock pieces 304) extending from each first receiver portion to a second receiver portion (Fig 3B, portion of cited groove of 304 outside of an area occupied by 310), said groove portion sized to receive the tongue portion (Fig 3B shows reception of a size of cited tongue 309), and a second receiver magnet (Fig 2, magnet 10”) disposed in said second receiver portion.

Regarding claim 9, Hajichristou further teaches the first receiver portions (Fig 3B, divots of ramp 311 around 310) and the second receiver portions (Fig 3B, portion of cited groove of 304 outside of an area occupied by 310) are different heights (Fig 3B shows the difference in heights).

Regarding claim 10, Hajichristou further teaches the groove operates to slidably couple  the tongue portion between the first receiver portion and the second receiver portion ([0060] wherein cited groove of 304 is capable of slidably coupling by pulling 309 down the ramp 311 through cited second receiver portion into cited first receiver portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hajichristou in view of US Pub 20110073601 issued to Komatsuda et al. (hereinafter “Komatsuda”).
Regarding claim 2, Hajichristou teaches that the first compartment (Fig 3A, lid 303) is made from a material similar to magnetic metal ([0049] unmagnetized magnetic material).

But does not explicitly teach a closure made of metal including nonmagnetic types.
Komatsuda, however, teaches a storage device with a metal first compartment (a cosmetic container with magnetic line shielding spanning the entire outer circumference of circumferential tubular magnets 15 and 17 forming a first and second closure respectively, Figure 11, [0062]).
The purpose of a metal closure is to prevent leakage of magnetic forces of the interior magnets ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first compartment of Hajichristou to be made of metal as taught by Komatsuda in order to beneficially prevent magnetic force leaks, thereby preventing unwanted magnetic influence to the contents of a consumer’s 

Regarding claim 8, Hajichristou teaches that the cover substrate (Fig 3A, lid 303) and the receptacle substrate (Fig 3A, body 302) are formed of a material similar to magnetic metal ([0049] unmagnetized magnetic material).

But does not explicitly teach closures made of metal including nonmagnetic types.
Komatsuda, however, teaches a storage device with a cover substrate and receptacle substrate made of metal (a cosmetic container with magnetic line shielding spanning the entire outer circumference of circumferential tubular magnets 15 and 17 forming a first and second closure respectively, Figure 11, [0062]).
The purpose of metal closures is to prevent leakage of magnetic forces of the interior magnets ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two closure substrates of Hajichristou to be made of metal as taught by Komatsuda in order to beneficially prevent magnetic force leaks, thereby preventing unwanted magnetic influence to the contents of a consumer’s handbag, purse, pocket, tote bag, or pencil box. Otherwise, the magnetic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pat 9845172 – three magnets inside post of the closure, twist on and off with thread element, with specific magnetic materials (Fig 1 and 5A)
US Pat 10292514 – magnetic holder with three magnets, locked when aligned, with matching magnets in both sides of the device, unlocked and locked by twisting (Fig 4)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731